DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on June 11, 2021, and the Amendment and Response to Office Action filed on May 18, 2021 are acknowledged.
Claims 1-6, 9-10 and 22-30 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
Response to Arguments
Applicant’s arguments filed May 18, 2021 have been fully considered.

The following rejections are withdrawn in view of the current amendments to the 
claims, or the cancellation of claims that were subject to the rejections:	

	Rejection of claims 1-3, 5-6, 9, 21, 23 and 25-28 under 35 USC § 103 over Shaw in view of O’Malley and Parkinson
	Rejection of claims 4, 10, 22, 24 and 29-30 under 35 USC § 103 over Shaw in view of O’Malley and Parkinson, and further in view of additional references

Rejection of claims 1-3, 5-6, 9, 21, 23 and 25-28 under 35 USC § 103 over Shaw in view of O’Malley and Parkinson; Rejection of claims 4, 10, 22, 24 and 29-30 under 35 USC § 103 over Shaw in view of O’Malley and Parkinson, and further in view of additional references
	The prior art rejections are withdrawn in view of the current amendment to independent claim 1, requiring the botanical sample to be a “dietary supplement”, which is not taught or suggested by the combination of Shaw, O’Malley and Parkinson.
	However, regarding the “botanical dietary supplement” amendment, Applicant argues that the limitation should be construed as “one in which a plant has undergone extensive manufacturing processes in the development of a dietary supplement, such manufacturing processes including grinding, solvent extraction, heat treatment, drying and filtration” (Remarks, pp. 6-7, referring to Specification, para. 51). In other words, it seems that Applicant intends that “botanical dietary supplement” be interpreted essentially as a product-by-process limitation (i.e., a product that is defined by how it is made). The Examiner does not agree that limiting “botanical dietary supplement” to a product-by-process construction is the broadest reasonable interpretation of the limitation. Rather, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3, 5-6, 9, 23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw1 (WO 02/36805 A2) in view of O’Malley2 (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007), Parkinson3 (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012) and Novak4 (DNA-based authentication of plant extracts, Food Research International, 40(3): 388-392, 2006).

Regarding independent claim 1, Shaw teaches …
A method of authenticating a botanical sample comprising: isolating genomic DNA from a botanical sample, wherein the genomic DNA isolated from the botanical sample comprises botanical DNA (p. 3, ll. 21-22: “the nucleic acid extracted from the herbal or medicinal material is genomic DNA”; p. 12, ll. 11-14: “samples from … processed materials”);

designing primers according to the size range of the botanical DNA fragments (p. 7, ll. 30-35 through p. 8, ll. 1-6: “revealed a polymorphic region that was about 25 bp longer in P. quinquefolius than in P. ginseng …. The sequence of this polymorphic region … was used to design SCAR primer … which flank the polymorphic region …. Amplification with the [primer] pair … yielded a single diagnostic SCAR band which could be used to distinguish between samples of P. ginseng and P. quinquefolius … could also be used to distinguish between other Panax species and adulterants commonly found in herbal preparations”);
hybridizing the primers to a target nucleic acid sequence in the botanical DNA fragments (p. 7, ll. 30-35 through p. 8, ll. 1-6: “revealed a polymorphic region that was about 25 bp longer in P. quinquefolius than in P. ginseng …. The sequence of this polymorphic region … was used to design SCAR primer … which flank the polymorphic region …. Amplification with the [primer] pair … yielded a single diagnostic SCAR band which could be used to distinguish between samples of P. ginseng and P. quinquefolius … could also be used to distinguish between other Panax species and adulterants commonly found in herbal preparations”);
and amplifying the target nucleic acid sequence (p. 7, ll. 30-35 through p. 8, ll. 1-6: “revealed a polymorphic region that was about 25 bp longer in P. quinquefolius than in P. ginseng …. The sequence of this polymorphic region … was used to design SCAR primer … which P. ginseng and P. quinquefolius … could also be used to distinguish between other Panax species and adulterants commonly found in herbal preparations”).

	Shaw does not teach …
the sample comprises botanical DNA fragments.
However, O’Malley teaches this limitation (p. 2910, right col., para. 3: “the vast majority of products will contain genomic fragments with adapters”).

Shaw does not teach …
wherein the botanical DNA fragments are less than 220 base pairs.
However, Parkinson suggests this limitation (p. 131, right col., para. 2: “[a] 250-350 bp region of fragmented target sample was excised”). Parkinson teaches that genomic DNA is sonicated prior to adapter ligation, thus producing genomic DNA of various sizes. One of ordinary skill in the art would recognize that the sonication also produces fragments that are slightly shorter than the recited 250 bp fragments. 

Shaw does not teach …
wherein the botanical DNA fragments are present in an amount of 1 pg to 1 ng.


Shaw does not teach …
ligating adapters to the botanical DNA fragments to generate adapter-ligated DNA fragments.
However, O’Malley teaches this limitation (Fig. 1a). 

Shaw does not teach that the botanical sample is a dietary supplement. However, Novak teaches this limitation (p. 388, right col., para. 1: “botanicals used in … food supplements … for the symptomatic treatment of digestive ailments … [and] for flavoring food”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw using the fragmented genomic DNA with adapters of O’Malley, and further to amplify those adapter-ligated fragments. Shaw does not specify that the botanical DNA is fragmented, however, Shaw does teach that samples can be taken from a variety of sources. One of ordinary skill in the art would understand that at least some of these sources contain fragmented DNA (e.g., frozen or processed samples, old samples, see p. 8, ll. 30-31 and p. 12, ll. 11-17). Shaw also teaches the need to amplify nucleic acids containing unknown herbal compositions. O’Malley teaches the use adapters to enrich and amplify unknown fragmented sequences. One of ordinary skill in the art would have been motivated to 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley and incorporate the size and amount of DNA fragments, as taught by Parkinson. Parkinson teaches that adapter ligation followed by amplification is an effective method of analyzing small amounts of DNA, as well as short fragments of DNA. One of ordinary skill in the art would understand that the Shaw plus O’Malley samples likely contain nucleic acid components with the same characteristics as the Parkinson samples. One of ordinary skill in the art would have been motivated to try the Shaw plus O’Malley method on botanical samples with characteristics similar to the Parkinson samples, as Parkinson teaches that adapter ligation followed by amplification is a particularly useful method for analyzing such samples. The ordinary artisan would have had an expectation of success, as Parkinson does not limit the source of DNA that may be used.
Finally, prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley plus Parkinson and incorporate the dietary supplement sample of Novak. Shaw teaches the need to authenticate botanical materials used in medicinal preparations, and teaches that a variety of herbal materials and other substances can be authenticated using the described method. Shaw does not specifically teach medicinal preparations that are administered in the form of dietary supplements, however, since medicinal preparations are often administered in such a form, the 

Regarding claim 2, which depends from claim 1, Shaw additionally teaches …
further comprising sequencing the target nucleic acid sequence (p. 20, ll. 28-31: “[t]he re-amplified products were electrophoresed … and purified from the gel … [t]o sequence the re-amplified polymorphic band … products were ligated to … [a] vector”).

	Regarding claim 3, which depends from claim 1, Shaw additionally teaches …
wherein detecting the botanical DNA fragments comprises running the amplified DNA fragments on a gel for detection of the botanical DNA fragments (p. 20, ll. 22-24: “[f]ollowing denaturing polyacrylamide gel electrophoresis and autoradiography of the reaction products, DNA from the polymorphic DALP band was eluted from the dried sequencing gel”).

Regarding claim 5, which depends from claim 1, Shaw additionally teaches …
further comprising detecting botanical adulteration in the botanical sample (p. 3, ll. 7-10: “an unknown herbal sample may be identified … or whether the herbal material is from another source”; p. 7, ll. 1-2: “can be used to identify the different herbs and their adulterants”).


wherein the botanical sample is a powder (p. 12, ll. 11-17: “a sample of a biological tissue or fluid … include samples from extracts … samples from … dried … or processed materials … typically obtained from … plants, preferably medicinal plants and herbs”; p. 18, ll. 10-11: “the samples were ground into fine powder”).

Regarding claim 9, which depends from claim 1, Shaw additionally teaches …
wherein the botanical sample is Asian ginseng (Panax ginseng), American ginseng (Panax quinquefolius), or Tienchi ginseng (Panax notoginseng) (p. 3, l. 8).


Regarding claim 23, which depends from claim 1, Shaw additionally teaches …
wherein amplifying the target nucleic acid sequence is performed by polymerase chain reaction (PCR) (p. 20, ll. 24-25: “supernatant was used as the template in a PCR re-amplification”). 

Regarding claim 25, which depends from claim 1, Shaw additionally teaches …
further comprising evaluating total DNA after the amplifying the target nucleic acid sequence (p. 20, 28-32: “[t]he re-amplified products were electrophoresed … and purified from the gel … [t]o sequence the re-amplified polymorphic band … products were ligated to … [a] vector. Both strands of the fragment were sequenced”).


further comprising determining the sequence of the botanical DNA fragments or determining the size of DNA fragments (p. 20, 28-32: “[t]he re-amplified products were electrophoresed … and purified from the gel … [t]o sequence the re-amplified polymorphic band … products were ligated to … [a] vector. Both strands of the fragment were sequenced”).

Regarding claim 27, which depends from claim 1, Shaw additionally teaches …
wherein the botanical sample is a processed botanical extract (p. 12, ll. 11-17: “a sample of a biological tissue or fluid … include samples from extracts … samples from … dried … or processed materials … typically obtained from … plants, preferably medicinal plants and herbs”).

Regarding claim 28, which depends from claim 27, Shaw additionally teaches …
wherein the processed botanical extract is a powder (p. 12, ll. 11-17: “a sample of a biological tissue or fluid … include samples from extracts … samples from … dried … or processed materials … typically obtained from … plants, preferably medicinal plants and herbs”; p. 18, ll. 10-11: “the samples were ground into fine powder”).

Regarding claim 29, which depends from claim 27, Shaw, O’Malley and Parkinson do not 
teach …
wherein the processed botanical extract is chamomile.
Matricaria chamomilla).

Regarding claim 30, which depends from claim 29, Shaw, O’Malley and Parkinson do not 
teach …
wherein the chamomile is Matricaria chamomilla.
However, Novak teaches this limitation (p. 389, left col., para. 2: “For chamomile, reference plant material was taken … Matricaria chamomilla).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley, Parkinson and Novak, as discussed above, and incorporate the chamomile samples of Novak. Novak teaches the need for authenticating botanical samples containing chamomile. One of ordinary skill in the art would have been motivated to try to authenticate the Novak sample with the Shaw plus O’Malley plus Parkinson method, since that method works on samples from a variety of sources. The ordinary artisan would have had an expectation of success, as Shaw does not limit the source of DNA that may be used.

In view of the foregoing, claims 1-3, 5-6, 9, 23 and 25-30 are prima facie obvious over Shaw in view of O’Malley, Parkinson and Novak.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007), Parkinson (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012) and Novak (DNA-based authentication of plant extracts, Food Research International, 40(3): 388-392, 2006) as applied to claim 1 above, and further in view of Ruzicka5 (Identification of Verbena officinalis Based on ITS Sequence Analysis and RAPD-Derived Molecular Markers, Planta Med, 75(11): 1271-1276, 2009).

Regarding claim 4, which depends from claim 1, Shaw and O’Malley do not teach …
wherein the primers are designed on the basis of target species consensus sequence as PCR template and non-target consensus sequences as exclusion sequences. 
	However, Ruzicka teaches this limitation (Fig. 1; p. 1273, right col., para. 5: “DNA sequences of five samples of V. officinalis, two samples each of V. bonariensis and V. rigida, as well as one sample each of … [5 other species] were determined to obtain a spectrum wide enough to differentiate species of various sections as well as to show possible intraspecific polymorphisms…. The majority of V. officinalis samples had identical sequences … The highest sequence divergence was found between V. officinalis and G. Canadensis ….”; p. 1274, left col., para. 2: “Seven … of the forty … primers … were tested … were chosen … only four of the primers … revealed species-specific patterns for V. officinalis”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley, Parkinson and Novak, as discussed above, and to add the primer design method of Ruzicka. Shaw teaches that various botanical species share polymorphic regions that vary in size between the species of interest, and therefore are useful targets for amplification. Ruzicka teaches primer design based on consensus sequences. One of ordinary skill in the art would understand that primer design based on consensus sequences would be an efficient way to amplify the Shaw botanical DNA, as doing so would reduce the number of primer sets needed to identify multiple botanical species. The ordinary artisan would have been motivated to use the Ruzicka primer design method in the Shaw plus O’Malley and Parkinson authentication method to capture this improved efficiency, and would have an expectation of success as Shaw does not limit the regions of DNA that may be used to as amplification targets. 

In view of the foregoing, claim 4 is prima facie obvious over Shaw in view of O’Malley, Parkinson and Novak, and further in view of Ruzicka.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw6 (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007), Parkinson (Preparation of high-quality next-generation sequencing libraries from Genome Res., 22(1): 125-133, 2012) and Novak (DNA-based authentication of plant extracts, Food Research International, 40(3): 388-392, 2006) as applied to claim 1 above, and further in view of Chen7 (Validation of the ITS2 Region as a Novel DNA Barcode for Identifying Medicinal Plant Species, PLoS One, 5(1): e8613, 2010) and Lowe8 (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990).

Regarding claim 10, which depends claim 1, Shaw and O’Malley do not teach … 
wherein the primers comprise a species-specific primer set comprising: a primer comprising a nucleic acid sequence as defined in SEQ ID NO: 1 and a primer comprising a nucleic acid sequence as defined in SEQ ID NO: 2.
However, Chen suggests this limitation (p. 4, left col., para. 2: “a strong case the ITS2 region being the … universal DNA barcode for authenticating medicinal plants … at 160-320 base pairs, the ITS2 region is short”). The instant specification teaches that SEQ ID Nos: 1 and 2 are primers directed to the ITS2 region of German chamomile, and other botanical species (para. 29). While Chen does not teach the specific sequences of SEQ ID NOs: 1 and 2, it does identify a short genomic region as being an appropriate target for PCR. In addition, primer design is well known in the art, and can be accomplished with widely available computer programs (e.g., see Lowe, abstract).

prima facie obvious to practice the method of Shaw plus O’Malley, Parkinson and Novak, as discussed above, using primers directed to the ITS2 region. Chen teaches the ITS2 region as an amplification target that is particularly useful for authenticating botanical samples. One of ordinary skill in the art would have been motivated to use the teachings of Chen to optimize the Shaw plus O’Malley and Parkinson method, and would have had an expectation of success as Shaw does not limit the method to primers directed to any particular region of genomic DNA. In addition, the specification does not provide evidence of unexpected results associated with the use of SEQ ID Nos: 1 and 2. Therefore, in the absence of unexpected results, these limitation are obvious.

In view of the foregoing, claim 10 is prima facie obvious over Shaw in view of O’Malley, Parkinson and Novak, and further in view of Chen.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw9 (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007), Parkinson (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012) and Novak (DNA-based authentication of plant extracts, Food Research International, 40(3): 388-392, 2006) as applied 1 above, and further in view of Lo10 (Identification of constituent herbs in ginseng decoctions by DNA markers, Chin. Med., 10(1): 1-8, 2015).
	
	Regarding claim 22, which depends from claim 1, Shaw and O’Malley do not teach …
wherein the processed botanical material is sterilized.
However, Lo suggests this limitation (p. 2, right col., para. 2: “A single herb decoction was prepared .... Herb … was boiled in … water …. Herbal decoction was collected after 30, 60 and 120 min of boiling”). While Lo does not teach that boiling the extract is a form of sterilization, one of ordinary skill in the art knows that boiling can be used to sterilize a solution.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley, Parkinson and Novak, as discussed above, and incorporate the sterilized botanical extract, as taught by Lo. Lo teaches the need for authenticating boiled herb extracts. One of ordinary skill in the art would have been motivated to try to authenticate the Lo sample, which is likely degraded as a result of boiling, with the Shaw plus O’Malley and Parkinson method, since the Shaw plus O’Malley and Parkinson method works on samples of varying degrees of quality. The ordinary artisan would have had an expectation of success, as Shaw does not limit the source of DNA that may be used.

In view of the foregoing, claim 22 is prima facie obvious over Shaw in view of O’Malley, Parkinson and Novak, and further in view of Lo.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw11 (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007), Parkinson (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012) and Novak (DNA-based authentication of plant extracts, Food Research International, 40(3): 388-392, 2006) as applied to claim 1 above, and further in view of CoreGenomics12 (Troubleshooting DNA ligation in NGS library prep, 2015).

Regarding claim 24, which depends from claim 1, Shaw and O’Malley do not teach …
wherein ligating is performed at 4°C overnight.
However, CoreGenomics teaches this limitation (para. 3: “[t]o maximize ligation you can drop temperature to 4C for the very best kinetics, but you’ll almost certainly need to extend ligation time to an over-night incubation”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley, Parkinson and Novak, as discussed above, and to add the ligation conditions of CoreGenomics. O’Malley teaches the advantages of 

In view of the foregoing, claim 24 is prima facie obvious over Shaw in view of O’Malley, Parkinson and Novak, and further in view of CoreGenomics.

Conclusion
Claims 1-6, 9-10 and 22-30 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./
Examiner, Art Unit 1637                                                                                                                                                                                           
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019.
        2 O’Malley was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.
        3 Parkinson was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.
        4 Novak was cited in the Information Disclosure Statement submitted March 1, 2019.
        5 Ruzicka was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.
        6 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019. 
        7 Chen was cited in the Information Disclosure Statement submitted March 1, 2019.
        8 Lowe was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.
        9 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019.
        10 Lo was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.
        11 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019.
        12 CoreGenomics was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.